—Appeal from an order of the Supreme Court (Torraca, J.), entered May 15, 2000 in Albany County, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s motion for reargument.
Petitioner commenced this proceeding in November 1999 seeking to challenge the denial of a grievance he had filed relative to his eligibility to participate in the merit time program. *744He also sought to challenge a 1996 determination following a tier II hearing finding him guilty of violating a prison disciplinary rule. By judgment entered February 14, 2000, Supreme Court dismissed the petition for failure to exhaust administrative remedies and failure to timely commence the proceeding within the applicable Statute of Limitations, respectively. Petitioner did not file a notice of appeal from the judgment. Petitioner then moved for reargument. Supreme Court denied the motion in an order entered May 15, 2000 and petitioner appeals from this denial. Inasmuch as no appeal lies from the denial of a motion to reargue, we conclude that the appeal must be dismissed (see, Matter of Ruiz v Kuhlmann, 268 AD2d 621; Matter of Syblis v New York State Bd. of Parole, 240 AD2d 821).
Cardona, P. J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, without costs.